Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Amendment filed 11/30/2031 has been entered. 
Claims 1-8 and 17-20 are pending in the present application. Claims 9-16 were withdrawn.
Examiner’s Comment on Election/Restrictions:
This application is in condition for allowance except for the presence of claims 9-16 directed to different group of invention non-elected without traverse.  Accordingly, claims 9-16 been cancelled.
Claims 1-8 and 17-20 are allowed.
REASONS OF ALLOWANCE:
The following is an examiner’s statement of reasons for allowance:
In view of Applicant's amendments and Remarks filed 11/30/2021, independent claims 1 and 17 have been further reviewed with updated search. Consequently, reasons for allowance of these independent claims are set forth based on the features as amended in combination with other features recited in claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TAN LE/           Primary Examiner, Art Unit 3632